                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:

SMR Equestrian, LLC,                                          Case No. 19-42698-TJT
                                                              Chapter 7
               Debtor.                                        Hon. Thomas J. Tucker
______________________________/

            ORDER APPROVING SALE OF BUSINESS ASSETS
              FREE AND CLEAR OF LIENS, CLAIMS, AND
           ENCUMBRANCES WITH ALL LIENS, CLAIMS, AND
        ENCUMBRANCES ATTACHING TO THE PROCEEDS OF SALE

          Chapter 7 Trustee Mark H. Shapiro filed a motion to sell the Business

Assets1 described in the motion to for at least $25,383.16. All parties in interest

were served with notice of the motion, and no objections were timely filed.

          IT IS ORDERED as follows:

          A.     The Trustee’s motion is granted in its entirety.

          B.     The proposed sale of the Business Assets for at least $25,383.16 is

approved.

          C.     The Trustee may close the sale on the offer made by Ascend

Equestrian, LLC, or, if an auction is held as provided in the Trustee’s motion, the

Trustee will select the bid at the conclusion of the auction that the Trustee believes

to be the highest or best value for the property and close with the selected bidder.


1
    The assets that comprise the Business Assets are described in the Trustee’s motion.



      19-42698-tjt    Doc 24    Filed 04/15/19     Entered 04/15/19 11:58:39       Page 1 of 3
      D.     The successful purchaser at the public sale, or Ascend Equestrian,

LLC if no auction is held, must pay the full amount of the successful bid to “Mark

H. Shapiro, Trustee” within 24 hours after the date set for the public sale.

      E.     If the Business Assets are sold to Ascend Equestrian, LLC, Ascend

will receive a credit of $11,383.16 toward the purchase price for expenses paid by

Ascend to keep the business operating post-petition.

      F.     Upon receipt of the purchase price, the Trustee shall provide the

successful purchaser with a bill of sale evidencing the transfer of the estate’s

interest in the Business Assets to the successful purchaser.

      G.     Title to the Business Assets will transfer “as is, where is,” and without

representation or warranty, expressed or implied, of any kind, nature, or

description, including, without limitation, any warranty of title or of

merchantability, usability, or fitness for any particular purpose.

      H.     With the exception of the John Deere Tractor and Utility Trailer, the

Business Assets are sold free and clear of all liens, claims, and encumbrances, with

all such liens, claims, and encumbrances attaching to the net proceeds of sale to the

same extent and having the same validity, priority, and enforceability as such

interests had with respect to the Business Assets immediately before the sale. Any

issue regarding the extent, validity, priority, and/or enforceability of any liens,




   19-42698-tjt   Doc 24   Filed 04/15/19   Entered 04/15/19 11:58:39     Page 2 of 3
claims, or encumbrances against the sale proceeds will be determined by this court

at a later date.

       I.     The estate’s interest in the John Deere Tractor and Utility Trailer is

sold subject to liens, claims and interests.

       J.     The Trustee may execute all documents and agreements and perform

such acts as may be necessary and appropriate to implement, effectuate, and

consummate the sale.

       K.     All federal, state, and local governmental agencies and departments

are ordered and directed to accept all filings necessary and appropriate to

consummate the transactions contemplated by this order.

       L.     The 14-day stay provided for in Bankruptcy Rule 6004(h) shall not be

in effect with respect to the sale, and this order is effective and enforceable

immediately upon entry.

       M.     Ascend Equestrian LLC is deemed a good faith purchaser for

purposes of 11 U.S.C. § 363(m).

       N.     The Court shall retain jurisdiction to enforce the terms of this order.


Signed on April 15, 2019




   19-42698-tjt    Doc 24   Filed 04/15/19     Entered 04/15/19 11:58:39   Page 3 of 3
